DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 9, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,913,092, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's response submitted May 9, 2022, has been received.  The cancellation of claim 27 is acknowledged.
Allowable Subject Matter
Claims 1-26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a method of for printing or depositing a faux design on a workpiece including coating at least one surface of the workpiece, exposing the workpiece to a heat source for at a first temperature and time, selecting a design, depositing UV curable coating while exposing the design to the UV light, applying a layer of substrate sealant to the same at least one surface and at least one UV curable coating, applying heat to the surface which has been applied with the sealed and for a second temperature and time, and exposing the workpiece to UV radiation emitted from a UV source at a third temperature time.
The cited art, U.S. Patent Pub. 2009/0301027 (“Pelletier”) in view of U.S. Patent Pub. 2014/0196618 (“Pervan”), discloses a similar method for printing also directed to a method of for printing or depositing a faux design on a workpiece including coating at least one surface of the workpiece, exposing the workpiece to a heat source for at a first temperature and time, selecting a design, depositing UV curable coating while exposing the design to the UV light, applying a layer of substrate sealant to the same at least one surface and at least one UV curable coating, applying heat to the surface.  However, the cited art does not appear to explicitly disclose applying heat to the at least one surface and the substrate sealant for a predetermined amount of time at a predetermined temperature; and exposing the workpiece to a UV radiation emitted from a UV source for a predetermined amount of time at a predetermined temperature, such that the design is permanently affixed to the workpiece to provide the faux design, such that the heating is performed after application of a substrate sealant.  Thus, the specific method of patterning is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853